USCA11 Case: 21-13260      Date Filed: 08/02/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13260
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILLIAM GATCHELL,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:20-cr-00154-GAP-GJK-1
                    ____________________
USCA11 Case: 21-13260           Date Filed: 08/02/2022    Page: 2 of 9




2                       Opinion of the Court                  21-13260


Before WILSON, JORDAN, and BRANCH, Circuit Judges.
PER CURIAM:
       William Gatchell appeals following his convictions for three
counts of selling a firearm to a convicted felon; two counts of
possession of methamphetamine with intent to distribute; and one
count of possession with intent to distribute five grams or more of
methamphetamine. See 18 U.S.C. §§ 922(d)(1) and 924(a)(2); 21
U.S.C. § 841(a)(1), (b)(1)(B), (b)(1)(C). On appeal, Gatchell argues
that the district court’s jury instruction on entrapment was
inadequate under Supreme Court precedent and that the court
should have included his proposed supplemental instruction. After
careful review, we disagree and affirm Gatchell’s convictions.
                           I.      Background
        In 2020, a grand jury charged Gatchell with three counts of
selling a firearm to a felon, in violation of 18 U.S.C. §§ 922(d)(1) and
924(a)(2) (Counts 1, 3, 5); two counts of possession of
methamphetamine with intent to distribute, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(C) (Counts 2, 6); possession with intent to
distribute five grams or more of methamphetamine, in violation of
21 U.S.C. § 841(a)(1), (b)(1)(B) (Count 4); and carrying a firearm
during and in relation to a drug-trafficking crime, in violation of 18
U.S.C. § 924(c)(1)(A)(i) (Count 7). Although he later pleaded guilty
to Counts 1, 3, and 5 without a plea agreement, he proceeded to
trial on the remaining charges (Counts 2, 4, 6, 7).
USCA11 Case: 21-13260         Date Filed: 08/02/2022    Page: 3 of 9




21-13260               Opinion of the Court                         3

        The evidence at trial showed that Gatchell sold guns and
drugs to a confidential informant (“CI”) on multiple occasions. As
a defense, Gatchell argued that he was entrapped into doing the
illegal transactions. He requested the following proposed jury
instruction on entrapment:
       Where the issue of entrapment is raised, neither the
       Government agents nor their duly directed persons
       may originate the criminal design nor implant in an
       innocent person’s mind the disposition to commit the
       criminal act. The prosecution must prove beyond a
       reasonable doubt that the Defendant had a
       predisposition to commit the criminal act before the
       Government or its agents were involved.
Gatchell submitted that the instruction was necessary to explain
that the government had the burden of proving that he was
predisposed to committing a crime independent of the
government’s inducement.
       The government objected to Gatchell’s proposed
instruction, asserting that it was an inaccurate statement of the law.
The district court declined to give Gatchell’s proposed instruction,
explaining, “[t]he Eleventh Circuit has upheld th[e] pattern
instruction many times and I’m not going to swim upstream.”
       Consequently, during the jury charge, the district court gave
the pattern instruction on entrapment:
USCA11 Case: 21-13260       Date Filed: 08/02/2022    Page: 4 of 9




4                     Opinion of the Court                21-13260

      Entrapment occurs when law enforcement officers or
      others under their direction persuade a defendant to
      commit a crime the defendant had no previous intent
      to commit. . . . The law forbids convicting an
      entrapped defendant. But there’s no entrapment
      when a defendant is willing to break the law and the
      Government merely provides what appears to be a
      favorable opportunity for the defendant to commit a
      crime. . . . So a defendant is not a victim of
      entrapment if you find beyond a reasonable doubt
      that the Government only offered the defendant an
      opportunity to commit a crime the defendant was
      already willing to commit, but if there is a reasonable
      doubt about whether the defendant was willing to
      commit the crime without the persuasion of a
      Government officer or a person operating—or a
      person under the Government’s direction, then you
      must find the defendant not guilty.

Moreover, earlier in the jury charge, the district court explained
that Gatchell was presumed innocent and that “[t]he Government
must prove beyond a reasonable doubt that Mr. Gatchell is guilty.”
And right before closing arguments, the district court again noted
that the government had “the burden of proof.”
        After deliberations, the jury found Gatchell guilty of the
methamphetamine-based charges (Counts 2, 4, and 6) but not
guilty of the remaining firearm-based charge (Count 7). Following
the verdict, Gatchell moved for a judgment of acquittal and a new
trial, arguing that his proposed entrapment instruction accurately
USCA11 Case: 21-13260          Date Filed: 08/02/2022      Page: 5 of 9




21-13260                Opinion of the Court                           5

stated the law, and that the instruction would have explained the
government’s burden to the jury. 1 The government responded
that the district court’s pattern jury instruction properly stated the
burden of proof and law on predisposition. The district court
denied Gatchell’s motion after finding that its entrapment
instruction was proper.
      The district court ultimately sentenced Gatchell to
concurrent terms of 60 months’ imprisonment as to Counts 1
through 6, followed by four years of supervised release. Gatchell
timely appealed to this Court.
                       II.     Standard of Review
       We review Gatchell’s challenge to the pattern jury
instruction de novo. United States v. Felts, 579 F.3d 1341, 1342
(11th Cir. 2009). We ask “whether the jury charges, considered as
a whole, sufficiently instructed the jury so that the jurors
understood the issues and were not misled.” United States v.
Fulford, 267 F.3d 1241, 1245 (11th Cir. 2001). We will reverse only
if we are “left with a substantial and ineradicable doubt as to
whether the jury was properly guided in its deliberations.” Id. at
1342–43 (quotation omitted).



1
  Before the jury returned with its verdict, but after closing arguments,
Gatchell again proffered his proposed instruction for the record, and the
district court noted that it had not given Gatchell’s proposed entrapment
instruction but that his objection was preserved.
USCA11 Case: 21-13260         Date Filed: 08/02/2022    Page: 6 of 9




6                      Opinion of the Court                21-13260

       In contrast, we review the district court’s refusal to give
Gatchell’s requested supplemental instruction for an abuse of
discretion. United States v. Lebowitz, 676 F.3d 1000, 1014 (11th
Cir. 2012).
                           III.   Discussion
       On appeal, Gatchell argues that the district court erred in
using the pattern entrapment jury instruction and that the court
abused its discretion by not including his proposed additional
language. We disagree, and address Gatchell’s two challenges in
turn.
      (a) District Court’s Entrapment Jury Instruction
       As mentioned previously, the district court gave the pattern
jury instruction. Gatchell claims this instruction is inadequate
under the Supreme Court’s decision in Jacobson v. United States,
503 U.S. 540 (1992). According to Gatchell, the pattern jury
instruction did not inform the jury that Gatchell’s predisposition to
commit the crime had to exist before contact with law
enforcement and that his predisposition had to be proven by the
government beyond a reasonable doubt.
         In Jacobson, the Supreme Court held that, when entrapment
is at issue, the government “must prove beyond reasonable doubt
that the defendant was disposed to commit the criminal act prior
to first being approached by Government agents.” Jacobson, 503
U.S. at 548–49.
USCA11 Case: 21-13260         Date Filed: 08/02/2022    Page: 7 of 9




21-13260               Opinion of the Court                         7

       The pattern jury instruction, given by the district court here,
provides that entrapment “occurs when law-enforcement officers
or others under their direction persuade a defendant to commit a
crime that the Defendant had no previous intent to commit” and
that “if there is a reasonable doubt about whether the Defendant
was willing to commit the crime without the persuasion of a
Government officer or a person under the Government’s direction,
then you must find the Defendant not guilty.” Eleventh Circuit,
Special Pattern Jury Instructions (Criminal) 13.1. Under this
instruction, the defendant cannot be convicted unless it is beyond
a reasonable doubt that he was predisposed to commit the crime
without the persuasion of the government agent. Moreover, at
multiple points in the jury charge, the district court stated that the
government bore the burden of proof. So the district court’s
instructions, considered “as a whole,” see Fulford, 267 F.3d at 1245,
adequately covered predisposition and the government’s burden of
proving it.
       This result is confirmed by our decision in United States v.
Brown, 43 F.3d 618 (11th Cir. 1995), where we held that an older
version of the pattern entrapment instruction (with substantially
similar language) sufficiently instructed the jury on the
predisposition requirement described in Jacobson. Id. at 627–28.
The pattern instruction at the time stated that if the evidence left
the jury with “reasonable doubt whether a defendant had any
intent to commit the crimes except for inducement or persuasion
on the part of the Government officer or agent” the jury had to find
USCA11 Case: 21-13260         Date Filed: 08/02/2022    Page: 8 of 9




8                      Opinion of the Court                 21-13260

the defendant not guilty. Id. at 628. This instruction, we held,
adequately communicated the predisposition element. Id.
Accordingly, the district court did not err in giving the pattern
entrapment instruction as it was an accurate statement of the law.
      (b) Gatchell’s Requested Addition to the Instruction
       Gatchell also argues that the district court abused its
discretion by not giving his proposed supplemental entrapment
instruction. Without it, Gatchell claims, the jury would not have
known the government needed to prove beyond a reasonable
doubt that Gatchell was “actually predisposed to violate federal
drug laws before he met the government’s confidential informant.”
       A district court’s refusal to give a requested jury instruction
will be reversed only if, “(1) the requested instruction was
substantively correct, (2) the court’s charge to the jury did not
cover the gist of the instruction, and (3) the failure to give the
instruction substantially impaired the defendant’s ability to present
an effective defense.” Lebowitz, 676 F.3d at 1014 (quotation
omitted).
       Here, the district court did not abuse its discretion in
denying Gatchell’s proposed jury instruction. As set forth above,
the district court instructed the jury that “a defendant is not a
victim of entrapment if you find beyond a reasonable doubt that
the Government only offered the defendant an opportunity to
commit a crime the defendant was already willing to commit.” It
also instructed that “if there is a reasonable doubt about whether
USCA11 Case: 21-13260         Date Filed: 08/02/2022    Page: 9 of 9




21-13260               Opinion of the Court                         9

the defendant was willing to commit the crime without the
persuasion of a Government officer or a person operating” then the
defendant is not guilty. And the district court made clear that the
government bore the burden of proving Gatchell’s guilt. The
district court’s instructions, therefore, covered the “gist” of
Gatchell’s proposed addition—i.e., that the government had to
prove beyond a reasonable doubt that Gatchell was predisposed to
committing the crime. Accordingly, the district court did not abuse
its discretion in declining to give Gatchell’s requested addition. See
Lebowitz, 676 F.3d at 1014.
       For these reasons, we affirm Gatchell’s convictions.
       AFFIRMED.